Citation Nr: 0901809	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition, to include as secondary to service-connected left 
knee arthritis.

2.  Entitlement to service connection for a back condition, 
to include as secondary to service-connected left knee 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In September 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

When this case was previously before the Board in October 
2005, it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no evidence of any right knee arthritis or 
arthritis of the back during service or within one year of 
separation from service.

2.  There is no medical evidence linking any current right 
knee condition or back condition to the veteran's active 
military service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee condition was not incurred in active 
military service, nor may it be presumed, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.310 (2008).

2.  A back condition was not incurred in active military 
service, nor may it be presumed, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2002 that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a rating decision issued in February 2003 
and a statement of the case issued in October 2003 after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated May 1986 to September 2008.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded VA medical examinations in May 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

A. Right Knee Condition

The veteran seeks entitlement to service connection for a 
right knee condition.  The veteran contends that his current 
right knee arthritis is due to service or proximately due to 
or permanently aggravated by his service-connected left knee 
arthritis.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any right knee 
condition.  Upon examination at separation from service in 
January 1946 no musculoskeletal defects were noted.

The Board notes that the veteran is current diagnosed with 
degenerative joint disease of the right knee.  The veteran 
receives VA treatment for his right knee condition.  The 
Board further notes that the veteran, in his statements and 
testimony, indicates that he has suffered from his right knee 
condition since service and that it has become progressively 
worse.

In May 2007 the veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding his right knee condition.  
After examination the veteran was diagnosed with moderate to 
severe bilateral osteoarthritis of the knees.  The examiner 
indicated that the left knee arthritis was worse than the 
right knee arthritis and that the left knee exhibited signs 
of post-traumatic arthritis.  The examiner rendered the 
opinion that the veteran's right knee arthritis was not due 
to the veterans active service and that it was less likely 
than not proximately due to or permanently aggravated by the 
veteran service-connected left knee arthritis.  The examiner 
indicated that the veteran's right knee arthritis is due to 
the veteran's age.

In light of the evidence, the Board finds that entitlement to 
service connection for a right knee condition, to include as 
secondary to service-connected left knee arthritis, is not 
warranted.  The veteran's service medical records do not 
reveal any complaint, diagnosis, or treatment for any right 
knee condition and, upon separation from service, the 
veteran's musculoskeletal system was noted to be normal.  
Although the veteran indicates that he has had knee pain 
since service, there is no medical evidence associating the 
veteran's current right knee arthritis to the veteran's 
service.  A VA medical examiner rendered the opinion, after 
examination of the veteran and review of the veteran's 
medical records, that the veteran's current right knee 
condition was not related to the veteran's military service 
or proximately due to or permanently aggravated by the 
veteran's service-connected left knee arthritis.  
Accordingly, entitlement to service connection for a right 
knee condition, to include as secondary to service-connected 
left knee arthritis, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a right knee condition, to include as secondary to 
service-connected left knee arthritis, the doctrine is not 
for application.

B. Back Condition

The veteran seeks entitlement to service connection for a 
back condition.  The veteran contends that his current back 
condition is due to service or proximately due to or 
permanently aggravated by his service-connected left knee 
arthritis.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any back condition.  
In January 1945 the veteran was treated for a broken clavicle 
after being caught between a trailer and a truck.  Upon 
examination at separation from service in January 1946 no 
musculoskeletal defects were noted.

The Board notes that the veteran is current diagnosed with 
degenerative disk disease.  The veteran receives VA treatment 
for his back condition.  The Board further notes that the 
veteran, in his statements and testimony, indicates that he 
has suffered with back pain since service and that it has 
become progressively worse.

In May 2007 the veteran was afforded a VA C&P examination 
regarding his back condition.  After examination he was 
diagnosed with non-traumatic degenerative arthritis of the 
spine involving the cervicothoracic and lumbosacral spine, 
moderate in severity without radiculopathy.  The examiner 
rendered the opinion that the veteran's back arthritis was 
not due to the veteran's active service and that it was less 
likely than not proximately due to or permanently aggravated 
by the veteran service-connected left knee arthritis.  The 
examiner explained that the veteran's report that the back 
condition was due to an ill fitting cast was not supported by 
the veteran's service medical records that did not reveal any 
note that the veteran complained about the fit of the cast.  
The examiner indicated that the veteran's non-traumatic 
arthritis of the back was not unexpected given the veteran's 
age.

In light of the evidence, the Board finds that entitlement to 
service connection for a back condition, to include as 
secondary to service-connected left knee arthritis, is not 
warranted.  The veteran's service medical records do not 
reveal any complaint, diagnosis, or treatment for any back 
condition and, upon separation from service, the veteran's 
musculoskeletal system was noted to be normal.  Although the 
veteran indicates that he has had worsening back pain since 
service, there is no medical evidence associating the 
veteran's current back arthritis to the veteran's service.  A 
VA medical examiner rendered the opinion, after examination 
of the veteran and review of the veteran's medical records, 
that the veteran's current back condition was not related to 
the veteran's military service or proximately due to or 
permanently aggravated by the veteran's service-connected 
left knee arthritis.  Accordingly, entitlement to service 
connection for a back condition, to include as secondary to 
service-connected left knee arthritis, must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a back condition, to include as secondary to service-
connected left knee arthritis, the doctrine is not for 
application.


ORDER

Entitlement to service connection for a right knee condition, 
to include as secondary to service-connected left knee 
arthritis, is denied.

Entitlement to service connection for a back condition, to 
include as secondary to service-connected left knee 
arthritis, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


